Judgment herein appealed from, unanimously affirmed on the law and the facts. The appeal in this ease was argued before this court on September 8, 1965. The issue of the voluntariness of defendant’s confession having been raised, this court by order dated September 28, 1965, remanded the case to the Supreme Court for a hearing to determine the voluntariness of defendant’s confession (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Determination of the appeal was held in abeyance until the Supreme Court, New York County, made its findings (People v. Mass, 24 A D 2d 713). In lieu of a formal hearing the parties agreed to rest upon the testimony adduced at the trial. The Justice before whom the ease was tried filed an opinion dated June 14, 1966, in which he reviewed at some length the testimony on the issue of voluntariness. He concluded the People met the burden imposed and that the confession was “ entirely voluntary.” We agree. After consideration of all the issues raised in the original appeal the judgment appealed from is affirmed. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.